     Case 3:19-cv-00006-JLS-LL Document 40 Filed 04/27/21 PageID.639 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORREY MITCHELL,                                   Case No.: 19-cv-006 JLS (LL)
12                                     Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S
13   v.                                                 MOTION FOR
                                                        RECONSIDERATION
14   LT. G. HOPPER, et al.,
15                                  Defendants.         (ECF No. 39)
16
17         Presently before the Court is Plaintiff Correy Mitchell’s Request for Reconsideration
18   by the District Court Judge’s Ruling Granting Defendant’s Motion for Summary Judgment
19   on Plaintiff’s Claims (“Mot.,” ECF No. 39). After reviewing Plaintiff’s arguments and the
20   law, the Court DENIES Plaintiff’s Motion for Reconsideration.
21                                      BACKGROUND
22         On January 2, 2019, Plaintiff Correy Mitchell, a state prisoner proceeding pro se,
23   commenced this action under the Civil Rights Act, 42 U.S.C. § 1983. ECF No. 1. On
24   January 25, 2019, the Court granted Plaintiff IFP status. ECF No. 3.
25         On September 27, 2019, Plaintiff filed a First Amended Complaint. ECF No. 12
26   (“FAC”). Plaintiff alleged Defendants violated his First and Eighth Amendment rights
27   during an attack on Plaintiff while he was housed at Centinela State Prison. Id. ¶¶ 9–22.
28   On October 23, 2019, Defendants filed a Motion for Summary Judgment alleging Plaintiff

                                                    1
                                                                                 19-cv-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 40 Filed 04/27/21 PageID.640 Page 2 of 5



 1   failed to exhaust his administrative remedies. See ECF No. 13. On July 1, 2020, Magistrate
 2   Judge Linda Lopez issued a report and recommendation (“R&R”) recommending
 3   Defendants’ motion for summary judgment be granted. ECF No. 27. Plaintiff filed
 4   objections to the R&R, ECF No. 28, and Defendants filed a reply, ECF No. 29. On August
 5   25, 2020, the Court overruled Plaintiff’s objections, adopted the R&R in its entirety, and
 6   granted Defendants’ motion for summary judgment. ECF No. 30 (“Order”).
 7         On September 30, 2020, Plaintiff filed his notice of appeal to the Ninth Circuit. ECF
 8   No. 32. The Ninth Circuit determined that it lacked jurisdiction over the appeal because
 9   the notice of appeal was not filed within 30 days after the Court’s judgment entered on
10   August 25, 2020. See ECF No. 36. The Ninth Circuit dismissed the appeal for lack of
11   jurisdiction. ECF No. 37.
12         On April 12, 2021, Plaintiff filed the present motion seeking reconsideration of the
13   Court’s Order overruling Plaintiff’s objections, adopting the R&R, and granting
14   Defendants’ motion for summary judgment. ECF No. 39.
15                                     LEGAL STANDARD
16         Under Rule 60, a motion for “relief from a final judgment, order or proceeding” may
17   be filed within a “reasonable time,” but usually must be filed “no more than a year after
18   the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).
19   Rule 60(b) provides for reconsideration where one or more of the following is shown: (1)
20   mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence which
21   by due diligence could not have been discovered before the court’s decision; (3) fraud by
22   the adverse party; (4) the judgment is void; (5) the judgment has been satisfied; (6) any
23   other reason justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d
24   1255, 1263 (9th Cir. 1993).
25         “Although the application of Rule 60(b) is committed to the discretion of the district
26   courts . . ., as a general matter, Rule 60(b) is remedial in nature and must be liberally
27   applied.” TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 695–96 (9th Cir. 2001)
28   (internal quotation marks and ellipsis omitted). Nevertheless, Rule 60(b) provides for

                                                   2
                                                                                   19-cv-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 40 Filed 04/27/21 PageID.641 Page 3 of 5



 1   extraordinary relief and may be invoked only upon a showing of “exceptional
 2   circumstances.” Engleson v. Burlington N.R. Co., 972 F.2d 1038, 1044 (9th Cir. 1994).
 3                                           ANALYSIS
 4         Plaintiff seeks reconsideration of the Court’s August 25, 2020 Order, wherein the
 5   Court overruled Plaintiff’s objections, adopted Magistrate Judge Lopez’s R&R, and
 6   granted Defendants’ motion for summary judgment. The Court found in the Order that
 7   Plaintiff failed to exhaust his administrative remedies. Order at 4.
 8         In Plaintiff’s Motion for Reconsideration, Plaintiff claims that his access to the
 9   courts have been obstructed due to “severe library staff shortages,” “social distancing
10   guidelines due to COVID 19,” “changing protocols by administration due to the
11   pandemic,” “waiting period dating back to August 2020” for law library access, and
12   “unoperable” law library computers. Mot. at 2 (emphasis omitted). Plaintiff argues that
13   “due to these reasons[,] Plaintiff was unable to timely file this petition.” A motion pursuant
14   to Rule 60 may be filed within a “reasonable time,” but usually must be filed “no more
15   than a year after the entry of the judgment or order or the date of the proceeding.” Fed. R.
16   Civ. P. 60(c)(1). Plaintiff filed the present Motion on April 12, 2021, which was less than
17   eight months after the Order was entered. Given the circumstances, the Court finds
18   Plaintiff’s motion was filed within a reasonable time. Therefore, Plaintiff’s present motion
19   is timely, and the Court will consider Plaintiff’s arguments on the merits.
20         Plaintiff argues that “incidental should not deny Plaintiff of his constitutional right
21   to petition the Court and obtain redress to his grievance from the Court.” Mot. at 2.
22   Plaintiff contends that “it was an incidental act that brought forth an unexhausted
23   administrative remedy claim” and “Plaintiff clearly thought his administrative remedy had
24   been exhausted[.]” Id. Plaintiff claims that he “would have submitted his grievance to the
25   third level of appeal had he not incidentaled [sic] in believing that: 1. First level of appeal
26   did not address his grievance thus, he must go to the second level of appeal to have his
27   grievance addressed. 2. Second level of appeal addressed his grievance thus, his grievance
28   is now exhausted.” Id. at 3 (emphasis omitted). Plaintiff requests the following relief:

                                                    3
                                                                                    19-cv-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 40 Filed 04/27/21 PageID.642 Page 4 of 5



 1   “nullification of the order granting Defendants’ motion for summary judgment,” “a stay,”
 2   an order to the “State of California Department of Corrections and Rehabilitation to accept
 3   Plaintiff’s grievance on the third level of appeal,” an order to Plaintiff “to submit his
 4   grievance to the third level of appeal,” and finally an order for “Plaintiff to return to the
 5   United State District Court when he can show exhaustion of his administrative remedy.”
 6   Id.
 7         Nothing in Plaintiff’s Motion shows or even plausibly suggests the Court’s August
 8   25, 2020 Order is subject to question based on the existence of newly discovered evidence,
 9   fraud by the opposing party, or any mistake committed by the Court. See generally Bynoe
10   v. Baca, 966 F.3d 972 (9th Cir. 2020) (discussing the circumstances that may justify
11   reopening a final judgment under Rule 60(b)). Plaintiff has not presented any newly
12   discovered evidence. Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011). “Evidence
13   is only newly discover[ed] if it was in fact previously unavailable—i.e. the party asserting
14   the evidence, acting with reasonable diligence, could not have previously discovered the
15   evidence.” Vasquez v. City of Idaho Falls, 2018 WL 1123865, at *3 (D. Idaho 2018) (citing
16   Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)). Although Plaintiff did
17   not previously understand how to administratively exhaust his claims, this information was
18   discoverable through “reasonable diligence.” Nor has Plaintiff demonstrated that “the
19   district court committed clear error or made an initial decision that was manifestly unjust,
20   or . . . [that] there [was] an intervening change in controlling law.” Id.
21         Plaintiff has failed to provide any factual or evidentiary support for any basis under
22   Rule 60(b) that would justify vacating the Court’s Order. A motion for reconsideration
23   cannot be granted merely because Plaintiff is unhappy with the judgment, frustrated by the
24   Court’s application of the facts to binding precedent, or because he disagrees with the
25   ultimate decision. See 11 Charles Alan Wright & Arthur R. Miller Federal Practice &
26   Procedure § 2810.1 (3d ed.) (“[R]econsideration of a judgment after its entry is an
27   extraordinary remedy which should be used sparingly.”). A party seeking reconsideration
28   must show “more than a disagreement with the Court’s decision, and recapitulation of the

                                                   4
                                                                                   19-cv-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 40 Filed 04/27/21 PageID.643 Page 5 of 5



 1   cases and arguments considered by the court before rendering its original decision fails to
 2   carry the moving party’s burden.” United States v. Westlands Water Dist., 134 F. Supp.
 3   2d 1111, 1131 (E.D. Cal. 2001). Plaintiff has failed to carry his burden of demonstrating
 4   that the Court should employ this extraordinary remedy.
 5                                       CONCLUSION
 6         Because Plaintiff does not seek to vacate the Court’s judgment in this case based on
 7   any mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or other
 8   reason justifying relief pursuant to Rule 60(b), the Court DENIES Plaintiff’s Motion for
 9   Reconsideration (ECF No. 39).
10         IT IS SO ORDERED.
11   Dated: April 27, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                 19-cv-006 JLS (LL)
